DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Regarding claim 1 and 11 where applicant claims
Claim 1: “A computer-implemented system for forecasting the position of a marine vessel based on one or more position reports, the system adapted to: provide, for a body of water, a spatial index comprising a plurality of bins, each bin containing location and direction information specific to each bin; obtain one or more position reports for a vessel comprising position and direction information; determine one or more bins the vessel has travelled through, and execute a forecasting algorithm based on the spatial index and the location and direction information specific to the one or more bins through which the vessel has travelled.”  
Claim 11: “A computer-implemented method for forecasting the position of a marine vessel based on one or more position reports, comprising: providing for a body of water a spatial index comprising a plurality of bins, each bin containing location and direction information specific to each bin; obtaining one or more position reports for a vessel comprising position and a direction information; determining one or more bins the vessel has travelled through, and executing a forecasting algorithm based on the spatial index and the location and direction information specific to the one or more bins through which the vessel has travelled.”   
The claims are not supported by a specific and substantial asserted utility or a well-established utility as they do not describe how applicant actually carries out the forecasting of the vessel as no specifics as to what the algorithm that applicant is claiming are?   Applicants claim and/or specification do not allow one of ordinary skill in the art to determine the well-established utility of the invention as the specifics of the algorithm are not described in the specification and/or claims.  How would one figure out what the scope of the invention is based on the currently presented disclosure?  
Claims 1-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  Where the claims and/or specification do not allow one to make or use the claimed invention as no specifics for the forecasting algorithm have been provided.  Due to the interrelationship and interdependence between computer hardware and software, the specific algorithm would be required to be able to reproduce applicants claimed invention.  Applicant has merely described the algorithm in broad and abstract terms and this would not allow one to make or use the invention as claimed.  
Regarding the dependent claims 2-10 and 12-20 where these are also rejected for the same reasons as stated for the independent claim from which they depend from.  The dependent claims do not provide any further guidance as to what specifically applicants’ system comprises of both hardware and the algorithm.  
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 11 where applicant claims using a forecasting algorithm but fails to provide any specifics as to what the algorithm is in either the claims or specification.  “For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and software.” (MPEP 2161.01I).  
The disclosed hardware in the instant application is insufficient.  The specification does not describe the hardware that carries out actual steps in the process for forecasting the vessels position.  Applicant also fails to provide in the claims, specifics as to what devices allow the system to determine the current position of the vessel and hence be able to forecast the new position of the vessel.  
Regarding the dependent claims 2-10 and 12-20 where these are also rejected for the same reasons as stated for the independent claim from which they depend from.  The dependent claims do not provide any further guidance as to what specifically applicants’ system comprises of both hardware and the algorithm.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 11 where applicant claims the “computer implemented system” in the preamble of the claims and does not claim any structure or positively recite any computer structure in the body of the claims.  Thus, the claims as currently presented are merely method steps and devoid of any structure that can carry out the claimed steps.  How does applicant’s system “provide…”, “obtain…”, “determine…” and “execute…” when no associated devices have been claimed?  Furthermore, what carries out theses’ functions?  Are the steps carried out on the vessel or on another remote device?  How does the system actually carry out claims 1-20?  Applicant has failed to include any structure that is being used to carry out the claimed steps except for the mere mention of the computer in the preamble.  How does the preamble know the location of the vessels without any sensor input?  How does the system receive the data from the vessels?  Applicant claims a forecasting algorithm but no specifics have been provided as what this is and hence the metes and bounds of this are indefinite.  
Regarding claims 2-10 and 12-20 which are dependent claims of claims 1 and 11 respectively, and thus rejected for the same reason as stated for the independent claims above.  The dependent claims do not add any specific structure to the independent claims and thus are also indefinite as applicant has not provided a structure that could be used to carry out the claimed steps.  
Applicants claims cannot be treated on the merits as no specifics have been provided as to what actual apparatus is being used to carry out the steps claimed in the system.  Furthermore, applicant does not describe or provide the algorithm that is being used to carry out the forecasting step.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claim 1 recites:
provide, for a body of water, a spatial index comprising a plurality of bins, each bin containing location and direction information specific to each bin; 
determine one or more bins the vessel has travelled through; and 
execute a forecasting algorithm based on the spatial index and the location and direction information specific to the one or more bins through which the vessel has travelled.

The independent claim 11 recites:
provide, for a body of water, a spatial index comprising a plurality of bins, each bin containing location and direction information specific to each bin; 
determine one or more bins the vessel has travelled through; and 
execute a forecasting algorithm based on the spatial index and the location and direction information specific to the one or more bins through which the vessel has travelled.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).

The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  

The claimed steps of providing, determining and executing can be practically performed in the human mind using mental steps, a pen or paper, or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  See MPEP 2106.05.

Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-10 and 12-20 recite steps (e.g. detecting, storing, comparing, determining, updating and monitoring) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.  It is noted that applicant fails to provide any specific device require to carry out the abstract idea in either the claims or the specification.  

This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
•	The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for providing, obtaining, executing, detecting, storing, comparing, determining, updating and monitoring merely invoke a computer as a tool.
•	The data-gathering step (obtaining) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. There is no data output step.
•	There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for providing, obtaining, executing, detecting, storing, comparing, determining, updating and monitoring.
•	The abstract idea is not utilized to determine any relationships among data being collected and there is no data being output.
•	The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for providing, obtaining, executing, detecting, storing, comparing, determining, updating and monitoring. The claims do not apply the obtained data to a particular machine. 

The additional elements are identified as follows: Applicant claims the step of executing a forecast algorithm that is presumed to be carried out by a processor.  It is noted that applicants’ claims and specification are devoid of any specifics as to what is carrying out the executing step and is silent to the specifics of any specialized device required to carry out the executing step.  Applicant fails to specify the software/algorithm that carries out the forecasting.   

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and manipulating data via computing.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered the claimed combination is taken individually or as a whole combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations either separately or a whole, the computer adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation in a routine and well understood way.  
It is suggested that applicant add the sensors that are being used to collect the vessel data, such as the radar or AIS data via the MMSI system.  It is also suggested that applicant add the function of actually using the data in an additional step as currently the claims have no output and merely manipulate data that is gathered.  For example, applicant could add the step of actually displaying the ships position after the algorithm has been used to manipulate the data via display as shown in figure 5.    
 Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664